     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Arvest Central Mortgage Company
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   ZEMETU B LIWATEH,                                    Case No.: 2:19-cv-00906-JAD-CWH
10
                    Plaintiff,                            STIPULATION TO EXTEND
11                                                        DEADLINE TO RESPOND TO
             vs.                                          PLAINTIFF’S COMPLAINT
12
13   ARVEST CENTRAL MORTGAGE CO., AND                     (FIRST REQUEST)
     EQUIFAX INFORMATION SERVICES, LLC,
14
                    Defendants.
15
             Plaintiff, Zemetu B Liwateh (“Plaintiff”), and Defendant, Arvest Central Mortgage
16
     Company (“ACMC”) (collectively the “Parties”), by and through their counsel of record, hereby
17
     stipulate and agree as follows:
18
             On May 28, 2019, Plaintiff filed his Complaint [ECF No. 1]. ACMC was served with
19
     Plaintiff’s Complaint on June 3, 2019. As such, ACMC’s deadline to respond to the Complaint is
20
     June 24, 2019. The Parties have discussed extending the deadline for ACMC to respond to
21
     Plaintiff’s Complaint by three weeks while the Parties explore the potential for settlement.
22
             WHEREAS, the Parties hereby stipulate and agree to extend the deadline for ACMC to
23
     file its responsive pleading to Plaintiff’s Complaint to July 15, 2019.
24
     /././
25
     /././
26
     /././
27
     /././
28



                                                  Page 1 of 2
 1            This is the first stipulation for extension of time for ACMC to file its responsive pleading.
 2   The extension is requested in good faith and is not for purposes of delay or prejudice to any other
 3   party.
 4
 5    DATED this 21st day of June, 2019.                    DATED this 21st day of June, 2019.
 6    WRIGHT, FINLAY & ZAK, LLP                             KNEPPER & CLARK LLC

 7    /s/ Ramir M. Hernandez, Esq.                          /s/ Matthew I. Knepper, Esq.
      R. Samuel Ehlers, Esq.                                Matthew I. Knepper, Esq.
 8
      Nevada Bar No. 9313                                   Nevada Bar No. 12796
 9    Ramir M. Hernandez, Esq.                              Miles N. Clark, Esq.
      Nevada Bar No. 13146                                  Nevada Bar No. 13848
10    7785 W. Sahara Ave., Suite 200                        10040 W. Cheyenne Ave., Suite 170-109
      Las Vegas, NV 89117                                   Las Vegas, NV 89129
11
      Attorneys for Defendant, Arvest Central               Attorneys for Plaintiff, Zemetu B Liwateh
12    Mortgage Company

13
14
15                                                          IT IS SO ORDERED:
16
17                                                          ___________________________________
                                                            UNITED STATES MAGISTRATE JUDGE
18                                                                 June 26, 2019
                                                            DATED: _________________________
19
20
21
22
23
24
25
26
27
28



                                                   Page 2 of 2
